Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Claim Objections
3.	Claims 1, 8 and 20 are objected to because of the following informalities:  
Regarding claim 1, this claim recites the claim limitation of “identifying, based on the entry in the first index table {you need this modifier to avoid ambiguity with the queried-for- entry}, the location of the data item…” in lines 15-16.  More particularly, it is not clear whether the phrase recited inside the curly brackets is part of claim limitation.  Appropriate correction is required.
Regarding claim 8, this claim recites the claim limitation of “identification number that is {this seems like an unnecessary modifier that would need to be explained} associated with an archive file format” in lines 2-4.  More particularly, it is not clear whether the phrase recited inside the curly brackets is part of claim limitation.  Appropriate correction is required.
Regarding claim 20, this claim currently depends on the system claim 18, but it appears that this should depends on claim 19; for examination purposes, the examiner will treat this claim to depends on claim 19.  Appropriate correction is required.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 2, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 8 of U.S. Patent No. 11,093,336; and claims 1, 7 or 13 of U.S. Patent No. 10,540,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 11,093,336
Claim 1.  A computer-implemented method for enabling browsing of data items stored in a storage system, the method comprising:


receiving, at a computing device comprising a processor and a memory, a search query for a data item stored in the storage system, wherein the data item is archived and stored in a first data format associated with archiving the data in the storage system;


querying a first index table of the storage system for an entry corresponding to the data item, wherein the first index table includes information regarding data stored within the storage system, wherein the entry in the first index table provides a first information about nesting of data formats associated with the data item stored in the storage system and a second information about locating of the data item corresponding to a respective data format in a second index table of the storage system, and wherein the second index table is different from the first index table; 

 determining, based on the entry in the first index table, that the data item has a second data format associated with a type of secondary copy of the data item, and

identifying, based on the entry in the first index table {you need this modifier to avoid ambiguity with the queried-for entry}, the location of the data item corresponding to the second data format in the second index table within the storage system, wherein the second data format is nested within the first data format which is associated with archiving of the data item; and

performing, by the computing device, a restoration operation that restores the data item from the first data format to a third data format for presentation, wherein the first data format, the second data format, and the third data format are different from each other. 

Claim 2. The computer-implemented method of claim 1 wherein the restoration operation comprises:
   a first data staging operation in which the data item in the first data format is staged into the second data format and stored at the computing device; and
   a second data staging operation in which the data item in the second data format at the computing device is staged to the third data format for presentation.

Claim 1.  A computer-implemented method for facilitating browsing of data items stored in a backup or archive storage system, the method comprising:

   receiving, at a computing device comprising processors and a memory, a search query from a user for a data item stored in the storage system,
     wherein the data item is archived and stored in a first data format associated with archiving the data item in the storage system;
  
   querying an index data structure of the storage system for an entry corresponding to the data item, wherein the index data structure includes information regarding data stored within the storage system, and wherein the entry in the index data structure provides information about nesting of data formats associated with the data item stored in the storage system;





determining, based on the entry in the index data structure, that the data item has a second data format associated with a type of secondary copy of the data item, wherein the second data format is nested a within the first data format which is associated with archiving; and








performing, by the computing device, a restoration operation that restores the data item from the first data format to a third data format that permits presentation of at least a portion of the data item to the user,



wherein the restoration operation includes:
a first data staging operation in which the data item in the first data format is staged into the second data format and stored at the computer;
and a second data staging operation in which the data item in the second data format at the computing device is staged to the third data format for presentation to the user, and

wherein the first data format, the second data format, and the third data format are different.


It is noted that claim 11 of the present application correspond to claim 8 of U.S. Patent No. 11,093,336.  Furthermore, it should be noted that claim 20 recites the same limitations of claims 2 or 11, and is rejected due to the same reasons set forth above.

Instant Application
Patent No. 10,540,235
Claim 1.  A computer-implemented method for enabling browsing of data items stored in a storage system, the method comprising:

receiving, at a computing device comprising a processor and a memory, a search query for a data item stored in the storage system, wherein the data item is archived and stored in a first data format associated with archiving the data in the storage system;




querying a first index table of the storage system for an entry corresponding to the data item, wherein the first index table includes information regarding data stored within the storage system, wherein the entry in the first index table provides a first information about nesting of data formats associated with the data item stored in the storage system and a second information about locating of the data item corresponding to a respective data format in a second index table of the storage system, and wherein the second index table is different from the first index table; 





 determining, based on the entry in the first index table, that the data item has a second data format associated with a type of secondary copy of the data item, and

identifying, based on the entry in the first index table {you need this modifier to avoid ambiguity with the queried-for entry}, the location of the data item corresponding to the second data format in the second index table within the storage system, wherein the second data format is nested within the first data format which is associated with archiving of the data item; and

performing, by the computing device, a restoration operation that restores the data item from the first data format to a third data format for presentation, wherein the first data format, the second data format, and the third data format are different from each other. 

Claim 2. The computer-implemented method of claim 1 wherein the restoration operation comprises:
   a first data staging operation in which the data item in the first data format is staged into the second data format and stored at the computing device; and
   a second data staging operation in which the data item in the second data format at the computing device is staged to the third data format for presentation.

Claim 7.  A computer-implemented method of enabling browsing of data items stored in an archive storage the method comprising:

     receiving, at a computer via a network, a search query from a user for a data item stored in the storage system in format for storage media that stores the data item and a format associated with a backup operation performed on the data item,
wherein the storage system is remotely located from the computer:


   querying, by the computer, an index table for an entry corresponding to the data item, wherein the index table includes information including:

     first access information for the data item to allow access to the data item, wherein the first access information comprises an archive file identification from a set of pre-determined archive file identification values indicating that a corresponding archive file is storing data in a snapshot format; and

     second access information to allow access to the data item, thereby allowing direct access to the data item based on information from the index table;

determining, by the computer, based on the entry, that the selected data item is stored in an archive file format associated with the backup operation performed on the data item; and












performing, by the computer, a restoration operation to restore the data item from the format for the storage media that stores the data item to a presentation format, which presents at least some of the selected data to the user,


wherein the restoration operation includes:
     a first data staging operation where the data item is temporarily staged into the archive file format; and
     a second staging operation where the data item in the archive file format is staged to the presentation format 

wherein the format for the storage media, the archive file format. and the presentation format are different.


It is noted that claims 11 and 20 recite the same limitations of claim 2, and is rejected due to the same reasons set forth above.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0332456 (hereinafter Prahlad) in view of U.S. 2005/0197858 (hereinafter Lindsey).

	Regarding claims 1, 10 and 19, Prahlad discloses a computer-implemented method for enabling browsing of data items stored in a storage system, the method comprising:
receiving, at a computing device comprising a processor and a memory, a search query for a data item stored in the storage system ([0302]; fig. 20; the user submits a request to a file system to provide an old copy of the large PowerPoint presentation for modifying the picture on slide No. 5), 
wherein the data item is archived and stored in a first data format associated with archiving the data in the storage system; querying a first index table of the storage system for an entry corresponding to the data item, wherein the first index table includes information regarding data stored within the storage system ([0009, 0266, 0295 & 0303]; fig. 22; storing a backup format; the storage comprises a plurality of file formats and the system looks into the index);
determining, based on the entry in the first index table, that the data item has a second data format associated with a type of secondary copy of the data item ([0009-0010 & 0084-0085]; each data type for copying, archiving, migrating and restoring the data of the client, wherein arranging or packing data into a certain format, i.e. an archive file format); and
performing, by the computing device, a restoration operation that restores the data item from the first data format to a third data format for presentation ([0006, 0009-0010 & 0266]; restoring primary copy data from the snapshot taken at the given point in time; different formats from multiple cloud storage sites), wherein the first data format, the second data format, and the third data format are different from each other ([0238, 0276 & 0294]; the NAS filer, the snapshot format, the presentation slides). 
Prahlad does not explicitly disclose the features of wherein the entry in the first index table provides a first information about nesting of data formats associated with the data item stored in the storage system and a second information about locating of the data item corresponding to a respective data format in a second index table of the storage system, and wherein the second index table is different from the first index table; and identifying, based on the entry in the first index table {you need this modifier to avoid ambiguity with the queried-for entry}, the location of the data item corresponding to the second data format in the second index table within the storage system, wherein the second data format is nested within the first data format which is associated with archiving of the data item.  However, such features are well known in the art as disclosed by Lindsey ([0011-0012, 0024 and 0030]; “A hierarchical Storage Management (HSM) or a Storage Archive Management scheme may be utilized on the SIAS to assist in managing very large volumes of Images Set data.  Otherwise, a backup strategy should be utilized to provide access to Image Sets’ that have been archived after some time of inactivity….”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Lindsey in the system of Prahlad in view of the desire to enhance the data storage system by utilizing the hierarchical storage scheme resulting in improving the efficiency of accessing the data entry in the storage system.

Regarding claims 2, 11 and 20, Prahlad in view of Lindsey discloses the computer-implemented method wherein the restoration operation comprises: a first data staging operation in which the data item in the first data format is staged into the second data format and stored at the computing device (Prahlad: [0135, 0207 & 0266]; fig. 3B; copying data into the archive format); and a second data staging operation in which the data item in the second data format at the computing device is staged to the third data format for presentation (Prahlad: [0266, 0275-0276 & 0302-0304]; restoring only portions of the data objects and retrieving the identified blocks from the secondary storage and presenting them to the user). 

Regarding claims 3 and 12, Prahlad in view of Lindsey discloses the computer-implemented method wherein the entry in the first index table comprises a pointer pointing to a storage location of the data item in the second index table (Prahlad: [0009]) and (Lindsey: [0010-0011]).  Therefore, the limitations of claims 3 and 12 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 4 and 13, Prahlad in view of Lindsey discloses the computer-implemented method further comprising determining a change in a storage location of the data item based on modification of the data item (Prahlad: [0009]) and (Lindsey: [0011]; update the index of pointers to the Image Sets’).  Therefore, the limitations of claims 4 and 13 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 5 and 14, Prahlad in view of Lindsey discloses the computer-implemented method further comprising updating the entry in the first index table based on the modification of the data item (Prahlad: [0085]) and (Lindsey: [0023]).  Therefore, the limitations of claims 5 and 14 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.
Regarding claims 6 and 15, Prahlad in view of Lindsey discloses the computer-implemented method wherein the updating the entry in the first index table comprises directing the pointer to the changed storage location of the data item (Prahlad: [0238]) and (Lindsey: [0030]). Therefore, the limitations of claims 6 and 15 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.
. 
Regarding claims 7 and 16, Prahlad in view of Lindsey discloses the computer-implemented method further comprising allowing direct access to the data item based on the information from the entry of the first index table (Prahlad: [0009]) and (Lindsey: [0010-0011]).  Therefore, the limitations of claims 7 and 16 are rejected in the analysis of claims 1 or 10, and the claims are rejected on that basis.

Regarding claims 8 and 17, Prahlad in view of Lindsey discloses the computer-implemented method wherein the entry in the first index table includes an archive file identification number that is {this seems like an unnecessary modifier that would need to be explained} associated with an archive file format (Prahlad: [0249]; the archive file ID item). 

Regarding claims 9 and 18, Prahlad in view of Lindsey discloses the computer-implemented method wherein the first data format is a tape drive format, the second data format is a snapshot format and the third data format is a data presentation format (Prahlad: [0238, 0276 & 0294]; the NAS filer, the snapshot format, the presentation slides).
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161